Citation Nr: 0021177	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to the assignment of a disability evaluation 
greater than 30 percent for post traumatic stress disorder 
(PTSD), for the period from December 29, 1994 to July 10, 
1997. 

2.  Entitlement to the assignment of a disability evaluation 
greater than 50 percent for post traumatic stress disorder 
(PTSD), for the period from July 11, 1997 to January 4, 1998. 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which ultimately assigned a 30 percent disability 
evaluation for PTSD from December 29, 1994 and a 50 percent 
disability evaluation effective from July 11, 1997.  A 100 
percent disability evaluation was assigned effective from 
January 5, 1998. 

A March 1999 supplemental statement of the case (SSOC) 
appears to have erroneously limited the issue on appeal as 
entitlement to an earlier effective date for the grant of a 
50 percent disability evaluation.  The Board observes that in 
December 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  In February 1995, the RO issued 
a rating determination that established service connection 
for PTSD, with the assignment of a 10 percent disability 
evaluation.  Thereafter, a May 1995 rating assigned a 30 
percent rating for the disability effective from the date of 
claim.  Shortly thereafter, in July 1995, the veteran 
submitted correspondence, which took issue with the 
assignment of an evaluation in excess of 30 percent.  The 
Board construes the veteran's July 1995 correspondence as a 
notice of disagreement with respect to the assigned rating.  
At that point, it became incumbent upon the RO to issue a 
statement of the case pertaining to the issue and which 
included a summary of the pertinent laws and evidence 
considered.  See 38 C.F.R. §§ 19.26, 19.29, 19.30.  Inasmuch 
as the appellate process has been pending since the NOD, the 
issue(s) are properly configured as assignment of disability 
evaluations rather than as effective date issues.  Moreover, 
pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the Board is 
required to construe an appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability rating levels.  


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board observes that rating determinations continued to be 
produced at least on an annual basis.  The veteran also 
continued to submit additional correspondence, notably 
correspondence dated in October 1998, which was expressly 
styled as a notice of disagreement; the latter correspondence 
prompted issuance of a statement of the case (SOC) in October 
1998.  That SOC only included pertinent regulations governing 
the evaluation of mental disorders effective from November 
1996.

Parenthetically, once a SOC is issued, the claimant must then 
file a Substantive Appeal within 60 days from the date the 
Statement of the Case is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
substantive appeal was filed by the veteran within the 60 day 
period allowed.

Also during the pendency of the veteran's appeal, the rating 
criteria for PTSD were changed effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996).  When the law or regulations 
change after a claim has been filed but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
evident, however, that only the new rating criteria have been 
considered since 1998.  The veteran is entitled to 
consideration of his disability under both the old and new 
criteria.  Moreover, the veteran was never provided with the 
old rating criteria in a SOC.  Thus a remand is necessary to 
cure this procedural defect.  See 38 C.F.R. §§ 9.26, 19.29, 
19.30.

The Board additionally observes that in a March 1999 rating a 
50 percent disability evaluation for PTSD was assigned 
effective from July 11, 1997 because of correspondence of 
even date from a VA chief of chaplain services and therapist.  
More significantly, that correspondence served to summarize 
the veteran's condition and indicated that the veteran had 
recently completed outpatient treatment for PTSD.  
Nevertheless, it is unclear whether such outpatient treatment 
records have been associated with the claims file or 
considered in the assignment of the effective date.  Inasmuch 
as such records could demonstrate a worsening of the 
veteran's disability at a point earlier than July 11, 1997, 
such records could be beneficial to the veteran's claim.  The 
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that a January 1999 statement indicates 
that the veteran was pursuing a social security claim.  In 
testimony, the veteran also referenced treatment at the Vet 
Center.  However, medical record development with respect to 
those sources has not been pursued.  

Accordingly, the case is remanded for the following 
development:

1.  The RO should contact the veteran to 
ascertain at which Vet Center(s) he 
received treatment and obtain copies of 
pertinent medical records.  

The RO should obtain any treatment 
records pertaining to the veteran's 1997 
PTSD treatment and associate them with 
his claims folder in order to give him 
every consideration with respect to the 
present appeal and to ensure that the VA 
has met its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect should be placed in the claim 
file.

2.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's claim 
for disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
the RO should review all evidence and 
argument in the context of both the old 
and new rating criteria pertaining to 
PTSD and with due consideration to 
pertinent case law, e.g. Fenderson supra.  

If the determination remains unfavorable 
to the veteran, the RO should furnish 
him, and any representative, with a 
supplemental statement of the case, in 
accordance with 38 C.F.R. § 19.31 and 
which includes a summary of the rating 
criteria in effect for PTSD prior to 
November 1996.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.  The appellant 
has the right to submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




